Citation Nr: 1446247	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  07-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (not to include a personality disorder and/or dysthymia).


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

This matter was most recently before the Board in August 2012, when the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a March 2014 memorandum decision, the Court affirmed the Board's decision insofar as it denied service connection for a personality disorder and dysthymia.  The Court vacated and remanded that portion of the Board's decision with regard to other psychiatric disabilities diagnosed during the pendency of the Veteran's claim.  

In September 2014, the Veteran's attorney submitted an August 2014 opinion from Dr. R. Smith, Jr. in which he diagnosed the Veteran with "Persistent Depressive Disorder (Dysthymic Disorder) (DSM-5 300.4)".  As noted above, the Court affirmed that portion of the Board's decision which denied Dysthymic Disorder (Dysthymia); thus, evidence received with regard to a diagnosis of dysthymic disorder, for which the Court had already affirmed a Board denial of service connection, would generally not be relevant to the issue currently on appeal.  Such evidence would be considered as a new claim for whether new and material evidence has been received.  However, the Board notes that the DSM-5 now includes dysthymia under the category of persistent depressive disorder, which includes both chronic major depressive disorder and the previous dysthymic disorder.  Based on the change to the DSM-IV, as noted in the DSM-5, the Board will consider the 2014 opinion from Dr. Smith as it may be related to a possible diagnosis of depression. 

To the extent that the Veteran has been diagnosed with dysthymic disorder due to service (See August 2014 private opinion from Dr. R. Smith), the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for dysthymic disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a September 2011 VA examination report, the examiner noted that the Veteran had diagnoses of personality disorder and dysthymic disorder, which were less likely as not causally related to service.  As noted above, the Court affirmed the Board's denial with regard to these two diagnoses; however, the Court noted that the 2011 VA examiner did not discuss whether the Veteran's other diagnoses during the pendency of his claim were causally related to, or aggravated by service.  (See Court's memorandum decision, page 10.)  

The Veteran filed his claim in February 2005.  Thus, if the Veteran had a competent diagnosis of an acquired psychiatric disability from February 2005 to present (the pendency of the Veteran's claim), it should be discussed by a VA examiner.  During the pendency of the appeal, the Veteran had diagnoses of, or referrals for, various disabilities, to include anxiety/depression (e.g. September 2005), depression and schizoid traits (e.g. August 2007), chronic low grade depression and anxiety (e.g. January 2009), and alcohol abuse in remission (e.g. August 2010).

The examiner should consider the entire claims file, to include the evidence dated prior to the pendency of the claim, which may be relevant to determining the nature of the Veteran' s disability during the pendency of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Such prior evidence includes findings of depressive neurosis and mixed substance abuse disorder, major depressive disorder, a long history of maladjustment, and alcohol dependency.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the September 2011 examiner, if available, and request that the examiner provide a supplemental opinion, with consideration of the newly received record (August 2014 opinion from Dr. R. Smith, Jr.).  The examiner should opine as to whether it is as likely as not that any acquired psychiatric disability (other than personality disorder or dysthymia) diagnosed since February 2005 (for example: anxiety/depression, depression and schizoid traits, chronic low grade depression and anxiety, alcohol abuse in remission, and/or persistent depressive disorder) is causally related to, or aggravated by, active service.  Although the examiner has previously provided an opinion on dysthymia, the Board requests an opinion as to any form/level of depression, however classified, and not limited to dysthymia, as well as all other diagnosed disabilities.  

The examiner should consider the entire claims file, to include the evidence dated prior to the pendency of the claim, which may be relevant to determining the nature of the Veteran's disability during the pendency of the claim.  Such prior evidence includes findings of depressive neurosis and mixed substance abuse disorder, major depressive disorder, a long history of maladjustment, and alcohol dependency.

If the September 2011 VA examiner is not available, obtain an opinion from another appropriate clinician.  If a clinician finds that he/she cannot render an adequate opinion without an examination, schedule the Veteran for a VA examination 

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


